Citation Nr: 1209897	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-11 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to service-connected patellofemoral syndrome, right knee, with degenerative changes.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right ankle disability, to include as secondary to service-connected patellofemoral syndrome, right knee, with degenerative changes.

3.  Entitlement to an initial evaluation in excess of 10 percent from September 23, 2005 to November 30, 2008, and in excess of 0 percent thereafter, for right knee degenerative changes with limitation of extension. 

4.  Whether the reduction in the evaluation from 20 percent to 10 percent for patellofemoral syndrome, right knee, with degenerative changes as of December 1, 2008 was proper.

5.  Whether the reduction in the evaluation from 10 percent to 0 percent for right knee degenerative changes with limitation of extension as of December 1, 2008 was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had initial active duty for training (ACDUTRA) from June 21, 1982 to November 10, 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2005, service connection was granted for patellofemoral syndrome, right knee, with degenerative changes, evaluated as 10 percent disabling effective June 21, 2001.  The appellant file a notice of disagreement dated in September 2005.  In March 2006, the RO increased the evaluation to 20 percent disabling, effective September 23, 2005.  The RO issued a statement of the case dated in September 2006.  The appellant, however, did not file a substantive appeal with respect to the evaluations assigned and this matter became final.

In September 2006, the RO granted entitlement to service connection for right knee degenerative changes with limitation of extension.  The appellant filed a statement in August 2007 indicating that her right knee conditions had worsened.  The Board construes this statement as a notice of disagreement with the initial evaluation assigned.  The RO did not issue a statement of the case with respect to the evaluation assigned to this disability.  

In April 2008, the RO issued a rating decision in which it proposed to reduce the evaluations of the appellant's patellofemoral syndrome, right knee, with degenerative changes, and also the service-connected right knee degenerative changes with limitation of extension, from 20 to 10 percent, and from 10 percent to 0 percent, respectively.  The RO also denied entitlement to service connection for right and left hip disabilities, a left ankle disability, and continued the previous denial of entitlement to service connection for a right ankle disability.  The RO sent a notice letter concerning these determinations to the appellant dated in April 2008.  The appellant filed a notice of disagreement with these determinations dated in May 2008.  

The appellant testified at a hearing before the RO in August 2008.  A transcript of these proceedings has been associated with the Veteran's claims file.  Thereafter, in August 2008, the RO reduced the evaluations of the appellant's patellofemoral syndrome, right knee, with degenerative changes, and also the service-connected right knee degenerative changes with limitation of extension, from 20 to 10 percent, and from 10 percent to 0 percent, respectively, each effective December 1, 2008.  The appellant filed a notice of disagreement with this decision dated in September 2008.  

In February 2009, the RO granted entitlement to service connection for left knee degenerative joint disease and left hip degenerative joint disease.  The RO the issued a statement of the case in February 2009 with respect to service connection for a right hip disability, the previous denial of service connection for a right ankle disability, and whether the reductions in the evaluations for the appellant's right knee disabilities was proper.  The appellant filed a substantive appeal dated in March 2009.

In this case, the Board notes that in May 2004, the Board denied entitlement to service connection for a right ankle disability.  The appellant did not timely appeal this decision and it became final.  As such, before reaching the merits of the appellant's claim for a right ankle disability, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

After the most recent supplemental statement of the case with respect to the issues on appeal, the appellant submitted additional evidence relevant to the claims.  This evidence was not accompanied by a waiver of RO consideration.  However, as these matters are remanded for further development, as noted below, no separate remand for initial RO consideration is required.

The appellant indicated in an August 2007 statement, that her service-connected right knee disabilities had worsened.  The matter of the evaluation assigned to the appellant's service-connected right knee degenerative changes is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for a right ankle disability, as well as the other remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 decision, the Board denied entitlement to service connection for a right ankle disability.  The appellant did not file a timely appeal with respect to this decision and it became final.

2.  Evidence received since the May 2004 decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right ankle disability.  


CONCLUSIONS OF LAW

1.  The May 2004 Board decision which denied service connection for a right ankle disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2003).

2.  The evidence received subsequent to the May 2004 decision is new and material; and the claim for service connection for a right ankle disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the appellant's new and material claim, the appellant must be provided with notice regarding the information needed to reopen the previously denied claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, however, as the Board has decided to reopen the appellant's claim of entitlement to service connection for a right ankle disability, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

II.  New and material evidence

In a May 2004 decision, the Board denied entitlement to service connection for a right ankle disability.  The appellant did not file a timely appeal with respect to this decision and it became final.  The Board, in May 2004, found that he appellant's right ankle disorder had not been not incurred in or aggravated by service.  The Board noted various diagnoses for the right ankle problem, such as sinus tarsi syndrome, synovitis, ligament sprain, osteochondral injury, and tendinitis.  

The evidence that has been added to the appellant's claims file since the May 2004 Board decision consists of private treatment records, VA treatment records, a VA examination dated in August 2008, the appellant's testimony before the RO, and the appellant's statements in connection with her claim.  The medical records indicate that the appellant has ongoing issues with right ankle pain.  An MRI dated in January 2006 found minimal degenerative changes, some soft tissue swelling, and a calcaneal spur.  A VA examination dated in  August 2008 diagnosed ankle pain.  An x-ray was indicated to be normal.  The examiner indicated that the right ankle condition was not caused by or a result of the service-connected right knee disability.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the appellant filed her claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

The evidence that has been added to the appellant's claims file since the May 2004 Board decision is new in that it had not previously been submitted.  These records indicate a current diagnosis related to the appellant's right ankle that is different from previous diagnoses.  An August 2008 opinion regarding nexus to service was also obtained, but the examiner made a different diagnosis regarding the appellant's right ankle.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the appellant's claim that was not present in May 2004, it is considered to be material.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the appellant's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for a right ankle disability is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that, in September 2006, the RO granted entitlement to service connection for right knee degenerative changes with limitation of extension.  The appellant filed a statement in August 2007 indicating that her right knee conditions had worsened.  The Board has accepted this statement as a notice of disagreement with the initial evaluation assigned.  The RO, however, has not issued to the appellant a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Next, the Board notes that the claims file indicates that the Veteran has received ongoing treatment from Dr. David Liporace for her orthopedic disabilities, including her right hip and right knee.  The appellant has submitted several statements from this physician over the years indicating that her disabilities are related to service or her service-connected right knee disability, but full records of the appellant's treatment with this physician have not been associated with the Veteran's claims file.  The record also contains some treatment records from Dr. Ackerman, and also indicates that the Veteran has received treatment at the West Palm VA Medical Center.  Upon remand, a complete set of treatment records from Dr. Ackerman and updated records of the appellant's treatment at the VA should be obtained.  The appellant should also be afforded an opportunity to submit additional medical evidence relevant to her claims that may not be associated with the claims file.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Finally, the Board notes that an October 2002 letter from Dr. Liporace and the January 2003 treatment report from Dr. Ackerman suggest that the appellant's right ankle problems may be related to service.  In addition, the March and July 2009 statements from Dr. Liporace indicated that the appellant has osteoarthritis and degenerative joint disease in the right hip and that this is secondary to her service-connected right knee conditions.  The appellant has also submitted statements indicating that that she has had symptoms of pain in her claimed joints since service.  

Upon remand, the Board finds that the Veteran should be afforded a VA examination in connection with her right hip and right ankle claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Furnish the appellant a statement of the case regarding the issue of entitlement to a higher initial evaluation for right knee degenerative changes with limitation of extension, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  Take appropriate steps to contact the appellant and request that she identify all VA and non-VA health care providers, other than those already associated with the appellant's claims file, that have treated her since service for her claimed disabilities.  This should specifically include full copies of all records of treatment with Drs. Liporace and Ackerman, as well as updated records of the appellant's treatment at VA.  .  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  Arrange for an appropriate VA examination for the purpose of determining whether the appellant has a right hip or right ankle disability that is related to her military service or a service-connected disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have a right ankle and/or right hip disability?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a right ankle or right his disability, did such disorder have their onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's active military service?  

In offering any opinion, the examiner must consider the appellant's lay statements regarding the incurrence of her claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

4.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issues remaining on appeal.  If any benefit sought on appeal remains denied, provide the appellant and her, if any, representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


